Citation Nr: 0733729	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for allergic 
conjunctivitis with a history of angioedema.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 2003.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which granted service 
connection for allergic conjunctivitis with a history of 
angioedema and assigned a 0 percent (non-compensable) 
evaluation effective December 1, 2003.

The veteran testified at a March 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice requirements also apply to all the degree of 
disability and the effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


In the present case, the RO did not provide the veteran with 
adequate VCAA notice in regard to his initial claim of 
service connection for conjunctivitis and angioedema because 
the first enclosure "The Status of Your Claim and How You 
Can Help" appears to missing pertinent information, and a 
copy of the second enclosure "What the Evidence Must Show" 
is not of record.  In order to assure due process, the Board 
finds that a remand is necessary for VCAA compliant notice.  
The Board notes in that regard that the veteran's original 
application for service connection has been substantiated, 
and he is currently seeking a higher evaluation for his 
service-connected disability.  The RO should address all VCAA 
notice deficiencies on remand with respect to the veteran's 
claim for an initial higher rating.  

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2007).  

The veteran's last VA examination was in July 2003.  The 
Board finds that additional examination is necessary before 
the veteran can be rated for allergic conjunctivitis with a 
history of angioedema.  This service-connected disability is 
rated under the provisions of Diagnostic Code 6018.  
Diagnostic Code 6018 provides for a 0 percent rating for 
conjunctivitis that is healed with no residuals.  38 C.F.R. § 
4.84a, Diagnostic Code 6018 (2007).  A 10 percent rating is 
warranted when there is active conjunctivitis with objective 
symptoms.  Id.  However, at a personal hearing held in March 
2006, the veteran stated that he was essentially contesting 
the rating for his angioedema.  He stated that he had 
episodes of angioedema two to three times per month, and that 
he only had eye-related symptomatology in half of those 
episodes.  Notably, based on a July 2003 examination, the RO 
stated the veteran had a diagnosis of minimal allergic 
conjunctivitis with angioedema that was controlled.  However, 
at the personal hearing, the veteran indicated that the 
angioedema was not controlled and that he experienced 
recurrent episodes monthly along with active conjunctivitis 
in half of those episodes.  Thus, further examination in 
warranted in this regard.  The Board finds that a VA 
examination is necessary to determine if the veteran's 
conjunctivitis is chronic and active and if so, to identify 
any objective symptomatology.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (2007).  The VA examination should also 
address the current severity of the veteran's angioedema, to 
include current treatment and the frequency and duration of 
episodes of angioedema, if any.  See e.g. 38 C.F.R. § 4.118, 
Diagnostic Code 7825 (2007).

The Board also notes that at the personal hearing in March 
2006, the veteran indicated that he was to be seen at 
Berkeley Family Practice for the service-connected disability 
at issue.  On remand, the RO should obtain these and any 
other pertinent treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
addresses the veteran's claim for an 
increased rating for allergic 
conjunctivitis with a history of 
angioedema.  The notice should (1) inform 
the claimant of any information and 
evidence not of record necessary to 
substantiate the claim; (2) inform the 
claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any 
evidence the claimant is expected to 
provide; (4) ask the claimant to provide 
any evidence in her or his possession 
that pertains to the claim; and (5) 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   The veteran should be 
afforded an opportunity to submit 
additional evidence in support of his 
claim.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his allergic 
conjunctivitis with history of angioedema 
from 2006 to present.  After securing the 
necessary authorizations for release of 
this information, to include one for 
Berkeley Family Practice, the RO should 
seek to obtain copies of all treatment 
records referred to by the veteran, and 
which have not already been associated 
with the claims folder.

3.  The veteran should be afforded a VA 
examination within the appropriate 
specialty or specialties to determine the 
current severity of allergic 
conjunctivitis with a history of 
angioedema.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should indicate if the veteran's 
conjunctivitis is chronic and active, and 
should identify any objective 
symptomatology.  The VA examiner should 
also address the current severity of the 
veteran's angioedema, describe any 
current treatment, and provide 
information as to the frequency and 
duration of any episodes of angioedema.

4.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence. 
The RO should consider if a higher or a 
separate rating is appropriate for 
angioedema, to include an analogous 
rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7825 (2007) or other 
appropriate Code.  

5.  If the benefits sought are not 
granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).
 
